By the court.
It is urged, that there ought to be a new trial in this case, because the defendant was not permitted to show, that the words related to a particular act, which did not amount to larceny, and that this was known *204to the persons in whose hearing the words were uttered. And it seems to be settled, that it is admissible to show that the words related to a known transaction, not amounting to the charge, which the words would otherwise import. 4 Stark. 873 ; 12 Johns. Rep. 239, Dexter v. Taber; 1 Johns. Cases, 279, Van Rensalær v. Dole ; 1 Camp. 48 ; 3 Caine’s Rep. 91, Green v. Long.
And we are of opinion, that the explanation which the defendant proposed to give, that the words related to a sable taken from a trap in the woods by the plaintiff, would have been decisive to show, that the words were not actionable.
; It is clear, that a larceny may be committed by taking any creatures, whatever, which are domitm natura, and fit for food, as ducks, hens, geese, turkeys, or their eggs or young ones. Hawk. P. C., B. 1, chap. 33, sec. 28.
But things of a base nature, in contemplation of law, as dogs, cats, bears, foxes, monkeys, ferrets, &c., cannot, by the common law, be the subject of larceny ; although a man may have a property in them which the law will protect by a civil action. Hawk. P. C., B. 1, chap. 33, sec. 23; 4 Bl. Com. 234—235 ; 1 Car. & P. 128, note.
It is clear, that a sable caught in a trap in the woods, cannot be the subject of a larceny.

.New trial granted.